Supplemental Order on Motion for Voluntary Dismissal

Watson, Judge:
In Slip Opinion 84-12, the Court granted plaintiffs’ motion to voluntarily dismiss these actions and vacated the opinions previously published in those actions. At the request for the Court, the defendant United States has compiled a list of the opinions affected, which list has been agreed to, or not objected to, by the other parties.
In the interests of accurate public knowledge of the exact identity of the opinions involved, the list of vacated opinions is as follows:
[[Image here]]
It should be noted that Slip Op. 83-127 remains in effect with respect to Bethlehem Steel Corp. v. United States, Court No. 82-10-01369, an action which is still pending in Court.